Case 5:19-cr-00090 Document 12 Filed 05/21/19 Page 1 of 4 PagelD #: 27
Judgment in a Cfiainal 5ahO-cteNN290A Basunnenee@ Filed 04/16/19 Page 2 of 4 PagelD #: 18

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
term of thirty (30) days and is remanded to the custody of the United States Marshal Service.

The court RECOMMENDS the following to the Bureau of Prisons:

Q The defendant shall surrender to the United States Marshal for this district as notified by the United States

Marshal.

Q The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons by
1:00 p.m. on

QO The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons as

notified by the United States Marshal.

QO The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons as
notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

Defendant delivere Lie el 7 to CCS
a Chile wy

, with a certified copy of this judgment.

So

Mehae! [ Bau bys

ay. OM 7
Pw United States ,

 

 

Page 2 of 4

 
Case 5:19-cr-00090 Document 12 Filed 05/21/19 Page 2 of 4 PagelD #: 28

Judgment in a Cfirainal B2h0-ctaN N00 A Boowrmn0@ Filed 04/16/19 Page 3 of 4 PagelD #18

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties as set out on the Schedule of Payments page.

 

 

 

 

 

 

 

 

Assessment Fine Restitution
TOTALS: $10.00 $0.00 $0.00
QO The determination of restitution is deferred until . An Amended Judgment in a Criminal Case will be
entered after such determination.
QO) The defendant must make restitution (including community restitution) to the following payees in the amount

listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment,
unless specified otherwise in the priority order or percentage payment column below. However, pursuant to 18
U.S.C. § 3664(), all nonfederal victims must be paid before the United States is paid.

 

Name of Payee

Total Loss* Restitution Ordered | Priority or Percentage

 

 

 

 

 

 

 

TOTALS: $ $

 

 

 

 

0

O O ©O8 OQ

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid
in full before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C, §3612(f). All of the payment
options on Page may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

The court determined that the defendant does not have the ability to pay interest and it is ordered that the interest

requirement is waived for the fine.
The court determined that the defendant does not have the ability to pay interest and it is ordered that the interest

requirement is waived for the restitution.

The court determined that the defendant does not have the ability to pay interest and it is ordered that the interest
requirement for the fine is modified as follows:

The court determined that the defendant does not have the ability to pay interest and it is ordered that the interest
requirement for the restitution is modified as follows:

*Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses
committed on or after September 13, 1994, but before April 23, 1996.

Page 3 of 4

 
Case 5:19-cr-00090 Document 12 Filed 05/21/19 Page 3 of 4 PagelD #: 29
Judgment in a Cfiainel SxkO-craN N30 A Boewrmenee Filed 04/16/19 Page 4 of 4 PagelD #: 26

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties are due as follows:
x Lump sum payment of $10.00 due immediately.
Q Lump sum payment of $ due immediately, balance due as set forth below:

Q Special instructions regarding the payment of criminal monetary penalties:

Unless the court expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during imprisonment. All criminal monetary penalties, except those payments made through the Federal
Bureau of Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

CQ Joint and Several
Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and

Several Amount, and corresponding payee, if appropriate.
QO The defendant shall pay the cost of prosecution.
Q) The defendant shall pay the following court cost(s):

Q) The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine
principal, (5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court
costs.

Page 4 of 4
Case 5:19-cr-00090 Document 12 Filed 05/21/19 Page 4 of 4 PagelD #: 30

Judgment in a Céainal S2kO-cre 0000 A. Boouro0e® Filed 04/16/19 Page 1 of 4 PagelD #: 13
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF WEST VIRGINIA

UNITED STATES OF AMERICA . Case Number: 5:19-cr-00090
V. USM Number:
SCOTT A. HALL Defendant’s counsel: Kristopher Faerber, CPA
Panel Attorney

JUDGMENT IN A CRIMINAL CASE
THE DEFENDANT:
x pleaded guilty to the single count Information.

QO pleaded nolo contendere to count(s) which was accepted by the court.

 

a was found guilty on count(s) after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

 

Title & Section Nature of Offense . Offense Ended Count

 

18 U.S.C. §§] knowingly and unlawfully provide notes of a 9/2017 One
1791(a)(1), (b)(5) | romantic nature, a prohibited object, to an
inmate at Federal Prison Camp at Alderson

 

 

 

 

 

 

 

 

The defendant is sentenced as provided in pages 2 through 4 of this judgment.
QO The defendant has been found not guilty on count(s)

Q Count(s) is(are) dismissed on the motion of the United States.

It is ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and the United States Attorney
of material changes in economic circumstances,

 

Date of Imposition of Judgment: April 16, 2019.
) ONate Signed: April 16, 2019.

A Gubler

ar J. Aboulhosn
ted States Magistrate Judge

  
   
 

 

 

 
